FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      December 10, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
CRAIG J. HARTIGAN,

             Plaintiff - Appellant,

v.                                                        No. 14-4070
                                                  (D.C. No. 1:12-CV-00219-TS)
UTAH TRANSIT AUTHORITY,                                     (D. Utah)

             Defendant - Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, McKAY, and McHUGH, Circuit Judges.


      Craig J. Hartigan, proceeding pro se, appeals from the district court’s decision

granting summary judgment in favor of defendant Utah Transit Authority (“UTA”)

on his Title VII claims for gender discrimination and retaliation. Exercising our

jurisdiction under 28 U.S.C. § 1291, we affirm.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I.

      In early 2008, while Mr. Hartigan was employed by UTA, some of his female

co-workers made complaints about his conduct. No disciplinary action was taken

after the first two complaints were made. After subsequent allegations were made,

Mr. Hartigan’s supervisor conducted an investigation and concluded that

Mr. Hartigan had violated UTA’s harassment policy. Mr. Hartigan was given an

opportunity to keep his job with UTA, provided he sign a Performance Agreement

Letter (“Agreement”). He was warned that if he violated the Agreement, he would be

terminated.

      Mr. Hartigan signed the Agreement on April 3, 2008, and the next week he

filed a complaint with UTA’s Civil Rights Compliance Office, alleging that he had

been discriminated against with regard to the investigation. The Civil Rights

Compliance Office investigated his complaint but found no evidence that

Mr. Hartigan was treated unfairly during UTA’s investigation of the harassment

allegations.

      In June 2008, a series of incidents occurred involving Mr. Hartigan. UTA

conducted another investigation and decided to terminate Mr. Hartigan for:

(1) recording conversations during UTA’s initial investigation; (2) making dishonest

statements to one employee about another employee; and (3) threatening another

employee.




                                        -2-
      In October 2008, Mr. Hartigan filed a charge of discrimination with the Utah

Labor Commission. In October 2011, the Labor Commission held a three-day trial

on Mr. Hartigan’s claims. On the last day of trial, Mr. Hartigan withdrew his charge

of discrimination with the Labor Commission and requested a Notice of Right to Sue

in federal court. The Labor Commission dismissed Mr. Hartigan’s claims with

prejudice because he had voluntarily withdrawn his charge of discrimination. In

October 2012, Mr. Hartigan filed the underlying complaint in this action.

      The district court granted summary judgment in favor of UTA on

Mr. Hartigan’s discrimination and retaliation claims. Mr. Hartigan was represented

by an attorney in the district court proceedings, but he is proceeding pro se on appeal.

                                          II.

      “We review the district court’s grant of summary judgment de novo, applying

the same standard as the district court.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d

1189, 1194 (10th Cir. 2011). “Summary judgment is appropriate ‘if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

      We first address Mr. Hartigan’s argument that he has a constitutional right to

have a jury decide his case. As we have explained, “[t]he Seventh Amendment is not

violated by proper entry of summary judgment, because such a ruling means that no

triable issue exists to be submitted to a jury.” Shannon v. Graves, 257 F.3d 1164,

1167 (10th Cir. 2001).


                                         -3-
      Title VII prohibits an employer from discharging an individual or otherwise

discriminating against an individual “because of such individual’s . . . sex.”

42 U.S.C. § 2000e-2(a)(1). The district court considered Mr. Hartigan’s

discrimination claim under the McDonnell Douglas burden-shifting framework.

Under that framework, “the plaintiff bears the initial burden of establishing a

prima facie case of sex discrimination, whereupon the burden shifts to the employer

to articulate a legitimate, nondiscriminatory reason for the discharge, and then back

to the plaintiff to show that the stated reason is pretextual.” Argo v. Blue Cross &

Blue Shield of Kan., Inc., 452 F.3d 1193, 1201 (10th Cir. 2006).

      In granting summary judgment in favor of UTA, the district court concluded

that Mr. Hartigan had failed to establish a prima facie case of gender discrimination,

noting that there was “simply no evidence that Plaintiff’s gender played any role in

Defendant’s decision to terminate Plaintiff’s employment.” Aplt. App., Vol. 2 at

489-90. The court proceeded to explain that, even if Mr. Hartigan had established a

prima facie case of discrimination, UTA had provided legitimate, nondiscriminatory

reasons for its employment actions, and Mr. Hartigan had failed to demonstrate that

those reasons were pretextual.

      As for Mr. Hartigan’s retaliation claim, Title VII prohibits discrimination

against an individual for opposing any act or practice made unlawful by Title VII

(discrimination based on race, color, religion, sex, or national origin). See 42 U.S.C.

§ 2000e-3. The district court employed the same McDonnell Douglas framework


                                          -4-
to analyze Mr. Hartigan’s retaliation claim. The court assumed that Mr. Hartigan

could establish a prima face case of retaliation, but again concluded that UTA had

provided legitimate, nondiscriminatory reasons for its employment actions, and that

Mr. Hartigan had failed to demonstrate that those reasons were pretextual.

       On appeal, Mr. Hartigan argues generally that the district court erred in

granting summary judgment in favor of UTA because “a genuine dispute of material

fact exists,” Aplt. Br. at 3, but he has failed to identify any reversible error in the

district court’s disposition of his discrimination and retaliation claims. Having

reviewed the briefs, the record, and the applicable law, we conclude that the

district court’s decision reflects a thorough and reasoned analysis of Mr. Hartigan’s

claims. Accordingly, we affirm the district court’s judgment for substantially the

same reasons stated by the district court in its Memorandum Decision filed

August 15, 2014.


                                                 Entered for the Court


                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -5-